249 Ga. 332 (1982)
289 S.E.2d 764
ROLLINS PROTECTIVE SERVICES COMPANY
v.
SOMERS.
38391.
Supreme Court of Georgia.
Decided April 7, 1982.
Rehearing Denied April 28, 1982.
Decker, Cooper & Hallman, Richard P. Decker, Robert A. Moss, for appellant.
Randall Allen Somers, pro se.
CLARKE, Justice.
This is an appeal from the denial of an interlocutory injunction in a suit filed by Rollins Protective Services Company to enforce the restrictive covenant provisions in an employment contract. The trial court held the territorial restrictions to be overly broad. We affirm.
*333 The contract signed by the employee, Somers, was similar to the contract at issue in Rollins Protective Services Co. v. Palermo, 249 Ga. 138 (287 SE2d 546) (1982). In addition to the territorial limitations set out in Palermo, the Somers' contract provided that the restrictive covenant would also apply to any territory to which the employee is assigned within twelve months of termination of employment.
The issues raised have been decided adversely to the appellant in Orkin Exterminating Co. v. Pelfrey, 237 Ga. 284 (227 SE2d 251) (1976), and Palermo, supra.
Judgment affirmed. All the Justices concur, except Hill P. J., who concurs in the judgment only and Marshall and Weltner JJ., who dissent.